Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents filed on November 17, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHELTON, IV (US 7,303,108).
	In reference to claim 1, SHELTON, IV discloses a handle assembly (figure 2) of a hand-held surgical instrument, comprising: a handle housing 23; a rack 22 axially movable within the handle housing 23 and configured to operably couple to a functional component of an end effector assembly 12, the rack 22 having a first side with a first surface defining a first set 172 of gear teeth 174 and a second side opposite to the first side with an opposing second surface defining a second set of gear teeth 88; a firing trigger 30 movably coupled to the handle housing 23; a clamp gear 170 coupled to the trigger and operably coupled (column 8 lines 3-10) to the first set 172 of gear teeth 174 of the rack 22; and a fire gear 91 coupled to the trigger 30 and operably coupled (column 6 lines 19-22) to the second set of gear teeth 88.
	 
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in claims 2-12 and 16-20:  Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical stapler handle assembly having a housing enclosing a clamp gear operably coupled to a first set of gear teeth on a first surface of a rack, a fire gear operably coupled to a second set of gear teeth on a second and opposite surface of a rack; a trigger operatively coupled to the fire gear and the clamp gear; and a motor within the housing wherein the motor is coupled to the rack wherein a button provides selective engagement between the clamp gear and the rack for the purpose of allowing the rack to be manually operated or electrically operated by the motor.
Applicant finds the most relevant prior art disclosure to be in column 15 line 66- column 16 line 5 of SCHALL et al. (US 7,490,749) which teaches the knowledge in the art to actuate a gear rack in a surgical stapler with a motor.  However, SCHALL et al. does not sufficiently provide motivation to provide both a motor and a clamp gear operatively coupled to a firing trigger as claimed.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
The following is a statement of reasons for the indication of allowable subject matter in claims 13-15:  Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed surgical stapler handle assembly having a housing enclosing a clamp gear operably coupled to a first set of gear teeth on a first surface of a rack, a fire gear operably coupled to a second set of gear teeth on a second and opposite surface of a rack; a trigger operatively coupled to the fire gear and the clamp gear; and a spring is received within an arcuate channel of the fire gear for the purpose of loading the trigger for return to an unactuated position.
 The use of springs in surgical stapler handles to bias or return triggers to a position is old and well known in the art of surgical instrument handles; however, Applicant specifically claims the spring is provided in an arcuate channel of the gear.  It is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



May 7, 2022